Citation Nr: 1725195	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus with hallux valgus and rigidus and medial bursitis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in November 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

In his July 2013 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In April 2016, the Veteran requested that his hearing be cancelled.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.


FINDING OF FACT

Bilateral pes planus with hallux valgus and rigidus and medial bursitis is manifested is severe in nature and manifested by pain on manipulation and use, swelling, and callosities.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral pes planus with hallux valgus and rigidus and medial bursitis have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 5280, 5281, 5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he should have a higher rating for his service-connected bilateral pes planus because his level of impairment is worse than contemplated by the currently assigned rating.

At a September 2009 VA examination, the Veteran reported that over the years, he had experience chronic and intermittent foot pain.  He reported that he currently experienced daily pain that was precipitated by weightbearing.  He reported that the pain was sharp in nature and occurred in the middle of the balls of both feet.  He reported that he worked construction, but was not able to wear the steel toe boots that were required.  The Veteran reported that he did not currently use orthotics.  He reported that his foot pain was like a toothache, 7 out of 10 in severity, and was partially relieved by rest, elevation, walking around with the toes curled under.  He treated pain with infrequent doses of acetaminophen as other medications for Hepatitis C curtailed its use.  The Veteran also reported having painful bunions on both feet.  In addition to pain, the Veteran complained of bilateral foot weakness, stiffness, fatigability and lack of endurance.  The Veteran denied swelling, heat, and redness.  The examiner noted that the Veteran's foot disabilities would have a moderate impact on his ability to do chores, shop, exercise, play sports, participate in recreation, and travel; would have a mild impact on his ability to stand and groom; and would have no impact on his ability to feed himself, shower, dress, or toilet.  The examiner noted that there was no history of hospitalization, trauma, or surgery as a result of the foot disabilities.  Additionally, the Veteran reported he was able to stand for 30 minutes at a time and was able to walk 1/4 of a mile at a time.  

Upon physical examination, the Veteran was noted to ambulate with a mildly antalgic gait, but did not require the use of assistive devices.  There was right Achilles tendon valgus malalignment of 25 degrees and normal Achilles tendon alignment on the left.  There was right foot plantar diffuse metatarsophalangeal tenderness to palpation with a nontender callus at the first plantar metatarsophalangeal.  There was no tenderness to palpation of either arch.  The Veteran had significant, non-correctable, non-pailful forefoot and midfoot malalignment with pronation, bilaterally.  There was severe hallux valgus with a tender bunion causing overlapping of the great toes onto the second digits.  There was a small nonweightbearing arch and a no weightbearing arch, bilaterally.  The Veteran had severe intertriginous tinea pedis with nail onychodystrophy, bilaterally.  There was no evidence of edema, frank instability, or weakness in either foot.  There was no evidence of unusual show wear pattern.  X-rays revealed moderate to severe pes planus, bilaterally, moderate hallux valgus, minimal to mild hallux rigidus, and small medial bursitis.  The examiner diagnosed bilateral pes planus with hallux valgus and rigidus and medial bursitis.  

At a March 2010 VA examination, the Veteran reported that his foot pain that had become progressively worse, and that he was unable to walk beyond several blocks without having to stop and rest his feet.  He reported that he avoided running, and that he was in receipt of treatment from a podiatrist at the VA Medical Center.  The Veteran reported took Motrin and used shoe inserts for treatment of his symptoms.  He reported symptoms of pain and swelling while standing and walking; and symptoms of heat, redness, fatigability, weakness, and lack of endurance while walking.  The Veteran reported that he experienced painful flare-ups at least weekly, that the flare-ups lasted 1-2 days at a time, that they were precipitated by prolonged walking and standing, and that they were alleviated by rest and medication.  The Veteran reported that he was unable to stand for more than a few minutes at a time and that he was only able to walk 1/4 of a mile before resting.  

Upon physical examination, there was no evidence of instability or weakness in either foot.  The Veteran had painful motion, swelling, tenderness, and abnormal weightbearing in both feet.  There was 10 degrees of hallux valgus in the left great toe and 20 degrees of hallux valgus in the right great toe.  The Veteran was able to dorsiflex his left great toe approximately 25 degrees and his right great toe approximately 50 degrees.  There was some stiffness noted with dorsiflexion.  There was moderate callus formation over the ball/plantar aspect of both great toes.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones in either foot.  Upon examination of Achilles alignment, there was inward bowing and pain with weightbearing, uncorrectable forefoot malalignment, correctable midfoot malalignment, and moderate pronation of the left foot.  There was inward bowing and pain with weightbearing, uncorrectable forefoot malalignment, uncorrectable midfoot malalignment, and moderate pronation of the right foot.  There was an arch present in nonweightbearing and no arch present in weightbearing, bilaterally.  X-rays revealed bilateral forefoot valgus, right greater than the left, and bilateral pes planus on weightbearing.  The examiner diagnosed bilateral pes planus, bilateral hallux valgus and rigidus and medial bursitis.  The examiner noted that the Veteran's foot disabilities would have a moderate impact on his ability to do chores, shop, participate in recreation, travel, and drive; a severe impact on his ability to exercise; and would prevent him from participating in sports.  

At an April 2013 VA examination, the Veteran reported his bilateral foot disability had progressively worsened, again stating his feet ached like a toothache and reporting that his toes rubbed against the top of the insider of his shoe.  He reported that his toes cross over each other and sometimes will not cross back over.  The Veteran reported experiencing symptoms of pain, swelling on use, calluses, and extreme tenderness of the plantar surface.  The Veteran reported that he used shoe inserts, but that they did not relieve his symptoms. 

Upon physical examination, there was decreased longitudinal arch height on weight-bearing, bilaterally; there was no objective evidence of marked deformity of either foot, including pronation or abduction; and there was no marked pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe of either foot; there was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line; there was no inward bowing of the Achilles' tendon; and there was no marked inward displacement and severe spasm of the Achilles' tendon on manipulation.  There was mild to moderate symptoms of hallux valgus and hallux rigidus in both feet.  There was no malunion of tarsal or metatarsal bones.  The examiner diagnosed bilateral pes planus, hallux valgus, and hallux rigidus.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include his foot disabilities.  A review of the treatment notes of record, to include records obtained from the Social Security Administration (SSA), fails to show that the Veteran has been found to have symptoms of his foot disabilities that are worse than those described at his various VA examinations.  Further, the treatment notes of record do not show that the Veteran has required any surgical intervention for his foot disabilities.   

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his bilateral pes planus with hallux valgus and rigidus and medial bursitis.  In this regard, the Board notes that the record does not show that the Veteran's pes planus is pronounced and production of marked inward displacement of the feet, severe spasms of the Achilles tendon, or marked pronation.  Therefore, a rating in excess of 30 percent for the Veteran's bilateral pes planus with hallux valgus and rigidus and medial bursitis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5280, 5281, 5284 (2016).


ORDER

Entitlement to rating in excess of 30 percent for bilateral pes planus with hallux valgus and rigidus and medial bursitis is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


